         Case 2:17-cr-00167-JAD-NJK Document 49 Filed 08/03/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00167-JAD-NJK
 4
                   Plaintiff,                          ORDER
 5
 6
            v.                                                  ECF No. 48
     MARQUES AVONTA BUTLER,
 7
                   Defendant.
 8
 9
10   Based on the parties' stipulation and good cause appearing, IT IS ORDERED that
11   the sentencing hearing currently scheduled for Monday, August 10, 2020 at 9:30 a.m.,
12   be vacated and continued to August 31, 2020 at 3:00 p.m.
13          DATED this 3rd day of August, 2020.

14
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
